                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 1 of 12


                          1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                              Email: don@dklawoffice.com
                          2   Jessica L. Danielski [SBN: 308940]
                              Email: jessica@dklawoffice.com
                          3   LAW OFFICES OF DONALD KILMER, APC
                              14085 Silver Ridge Road
                          4   Caldwell, Idaho 83607
                              Voice: (408) 264-8489
                          5
                              Jason Davis [SBN: 224250]
                          6   Email: jason@calgunlawyers.com
                              THE DAVIS LAW FIRM
                          7   42690 Rio Nedo, Suite F
                              Temecula, California 92590
                          8   Voice: (949) 436-4867
                              Fax: (888) 624-4867
                          9
                              Attorneys for Plaintiffs
                         10   JANE ROE #1, et al.
                         11
                                                     UNITED STATES DISTRICT COURT
                         12                         EASTERN DISTRICT OF CALIFORNIA
                         13
                                                                             Case No.: 1:19-CV-270-DAD-BAM
                         14    Jane Roe #1, John Doe #1, John Doe
                               #2, John Doe #3, John Doe #4, John            PLAINTIFFS’ NOTICE OF
                         15                                                  MOTION and MOTION FOR
                               Doe #5, Second Amendment                      LEAVE TO AMEND OPERATIVE
                         16    Foundation, Inc.,                             COMPLAINT (SAC) and
                                                                             MEMORANDUM IN SUPPORT
                         17                                                  OF MOTION FOR LEAVE TO
                                                      Plaintiff(s),          AMEND THE COMPLAINT and
                         18                                                  DECLARATION OF COUNSEL IN
                                      vs.                                    SUPPORT OF MOTION
                         19
                                                                             Fed. R. Civ. P. 15, 16
                         20    United States of America, United
                         21    States Department of Justice, Federal
                                                                             Hearing: August 17, 2021
                               Bureau of Investigation, Bureau of            Time:    9:30 a.m.
                         22    Alcohol, Tobacco, Firearms and                Before:  Honorable Dale Drozd
                         23    Explosives, Merrick Garland (U.S.
                               Attorney General), Christopher Wray
                         24    (Director, FBI), Regina Lombardo
                         25    (Acting Director, BATFE), Rob Bonta
                               (California Attorney General), and
                         26    Does 1 to 100.
                         27
                                                      Defendant(s).
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC                -1-        Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 2 of 12


                          1          Please take notice: That on the date, time and place set forth
                          2   above, Plaintiffs will hereby move this Court for an order for leave to
                          3   file a Second Amended Complaint. [See: Exhibit A.]
                          4                                A. Introduction
                          5   1.     Plaintiffs are set forth in the caption and the (proposed) Second
                          6          Amended Complaint (SAC). Two plaintiffs have been deleted by
                          7          prior stipulation and order. (Jane Roe #2 and John Doe #6)
                          8   2.     Defendants are set forth in the caption and the (proposed) Second
                          9          Amended Complaint. The only change to the identity of any
                         10          Defendants is substitution of U.S. Attorney General Merrick
                         11          Garland and California Attorney General Rob Bonta.
                         12   3.     Plaintiffs have sued under multiple theories for denial of their
                         13          right to acquire/purchase/possess firearms due to wrongful
                         14          interpretation, or unconstitutionality, of 18 U.S.C. 922(g)(4) and
                         15          its implementing regulations and related statutes.
                         16   4.     Defendant California and all named California officials filed an
                         17          answer on or about May 1, 2019. (Doc 08)
                         18   5.     Defendant United States and all named federal officials filed their
                         19          answer on or about July 8, 2019. (Doc. 12)
                         20   6.     The parties stipulated to a Protective Order to conduct discovery
                         21          and the Court entered the order on October 4, 2019. (Doc. 21)
                         22   7.     The parties have exchanged Initial Disclosures pursuant to this
                         23          Court’s scheduling orders and Fed. R. Civ. P. 26.
                         24   8.     This Court also granted an unopposed motion for the plaintiffs to
                         25          proceed under pseudonyms on February 20, 2020. (Doc. 30)
                         26   9.     This Court granted Defendants’ Motion to Dismiss Plaintiffs 10th
                         27          Amendment claim on March 24, 2021. That claim is still included
   Donald Kilmer
   Attorney at Law       28          in this SAC only to preserve the issue.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC            -2-     Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 3 of 12


                          1   10.    Plaintiffs filed a Motion for Summary Judgment March 30, 2021.
                          2   11.    In their opposition, both Defendants were heard to complain that
                          3          Plaintiffs had not included a specific factual allegation in their
                          4          First Amended Complaint that California Welfare and
                          5          Institutions Code (WIC) § 5256.6 was unconstitutional. The
                          6          California Defendants also complained that one of plaintiffs’
                          7          discovery responses to an interrogatory was inconsistent with the
                          8          contention that WIC § 5256.6 is unconstitutional.
                          9   12.    While plaintiffs contend that the notice pleading requirement of
                         10          the Fed. R. Civ. Pro., do not require such specific fact pleading,
                         11          they file this motion to amend in an abundance of caution to cure
                         12          any alleged defects in the operative complaint.
                         13   13.    The amendments Plaintiffs seek are:
                         14          a.      Substitution of agency heads. Fed. R. Civ. P. 25(d).
                         15          b.      Clarification of Due Process claim against defendants to
                         16                  include a failure to provide constitutionally adequate
                         17                  safeguards in commitment hearings that also deprive
                         18                  someone of the right to keep and bear arms, by making more
                         19                  specific factual allegations. (Even though plaintiffs maintain
                         20                  that the pleadings in the FAC are sufficient.)
                         21          c.      Deletion of already dismissed plaintiffs.
                         22          d.      Deletion of a claim for economic money damages.
                         23                               B. Statement of Facts
                         24   14.    Essential to a determination of which Defendant is primarily
                         25          responsible for Plaintiffs claims (denial of clearance to purchase a
                         26          firearm) is which body of law and/or which defendants enforcing
                         27          which body of law, is the legal and proximate cause of the
   Donald Kilmer
   Attorney at Law       28          constitutional wrongs alleged in this suit.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC              -3-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 4 of 12


                          1   15.    Plaintiffs have always alleged a cause of action for violation of
                          2          procedural due process under the 5th Amendment (against the
                          3          federal defendants) and the 14th Amendment (against the state
                          4          defendants) predicated on irregularities in the initial commitment
                          5          hearings under WIC § 5250. Various theories alleged by various
                          6          plaintiffs included denial of right to counsel, failure to appoint (or
                          7          even consider) appointment of conservators or guardian ad litem,
                          8          notice failures, and appellate rights failures.
                          9   16.    It was not until Plaintiffs were conducting their final research in
                         10          preparation for filing their motion for Summary Judgment (Doc
                         11          76) that Plaintiffs discovered the constitutional deficiencies of
                         12          WIC 5256.6, i.e., that the burden of proof at WIC § 5250 hearing,
                         13          which both deprives someone of their liberty and their right to
                         14          keep and bear arms, is mere probable cause.
                         15   17.    The federal defendants made a half-hearted attempt to persuade
                         16          this court that this can’t be possible. (Docs 82 & 83)
                         17   18.    The California defendants, probably because they have no
                         18          substantive rebuttal, merely complained that Plaintiffs had not
                         19          engaged in fact pleading on their procedural due process claim in
                         20          the First Amended Complaint, and that Plaintiffs had served
                         21          inconsistent discovery responses. (Doc 81)
                         22   19.    The first page of the First Amended Complaint (FAC) sets forth
                         23          the Due Process and Equal Protection provisions of the Fifth and
                         24          Fourteenth Amendments as theories of recovery, followed by two
                         25          Notice(s) of Claim of Unconstitutionality of both state and federal
                         26          law pursuant to Fed. R. Civ. P. 5.1.
                         27   20.    Under the heading "Case Specific Facts" claims were made in the
   Donald Kilmer
   Attorney at Law       28          FAC, as to most of the Plaintiffs, that the initial hearings lacked
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC             -4-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 5 of 12


                          1          constitutionally adequate indicia of fundamental fairness and that
                          2          all Plaintiffs were being denied equal protection under the law.
                          3          Plaintiffs herein concede that the original theory of their case
                          4          emphasized the lack of a restoration process. They still allege
                          5          that even after the decision in Mai. But they have always
                          6          maintained that procedural due process in some form was also
                          7          lacking in the initial hearings.
                          8   21.    It is true that Plaintiffs served a discovery response on November
                          9          17, 2020, that is in tension with Plaintiffs' current position. See
                         10          Doc 81-5. At the time that interrogatory response was served, it
                         11          was true and correct based on the best information available to
                         12          plaintiffs at that time. Furthermore, it included a caveat the case
                         13          was still developing, and that Interrogatory Responses may be
                         14          altered or modified as new facts/law were uncovered. Subsequent
                         15          to service of that discovery response, the evidentiary standard
                         16          (probable cause) for a mental health hold under Welfare and
                         17          Institutions Code § 5250, pursuant to Welfare and Institutions
                         18          Code § 5256.6 was uncovered after further research in this case.
                         19          Specifically, that language is used in the commitment order for
                         20          John Doe #3, and upon further research it was discovered that §
                         21          5256.6 applied to all hearings under both §§ 5150 and 5250.
                         22   22.    Plaintiffs herein are filing this Motion to Amend in order to cure
                         23          any possible defect in the pleadings. However, as maintained by
                         24          the plaintiffs below, the FAC is not defective because it provided
                         25          adequate notice pleading that Plaintiffs’ procedural due process
                         26          claims were predicated on defective commitment hearings, and
                         27          furthermore, that neither defendant is prejudiced – even if
   Donald Kilmer
   Attorney at Law       28          Plaintiffs’ pleadings could have been more fact specific.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC             -5-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 6 of 12


                          1                               C. Statement of the Law
                          2   23.    Unless the opposing party can show prejudice, bad faith, or undue
                          3          delay, a court should freely grant leave to file an amended
                          4          pleading. Fed. R. Civ. P. 15(a)(2), Foman v. Davis, 371 U.S. 178,
                          5          182 (1962).
                          6          a.      Federal policy strongly favors determination of cases on
                          7                  their merits. Therefore, the role of pleadings is limited, and
                          8                  leave to amend the pleadings is freely given unless the
                          9                  opposing party makes a showing of undue prejudice, or bad
                         10                  faith or dilatory motive on the part of the moving party.
                         11                  Foman v. Davis (1962) at 182; Sonoma County Ass'n of
                         12                  Retired Employees v. Sonoma County (9th Cir. 2013) 708
                         13                  F.3d 1109, 1117.
                         14          b.      The liberal standard for permitting amendment “is
                         15                  especially important where the law is uncertain.” Runnion
                         16                  ex rel. Runnion v. Girl Scouts of Greater Chicago &
                         17                  Northwest Indiana (7th Cir. 2015) 786 F.3d 510, 520-523.
                         18          c.      Generally, a plaintiff need only give fair notice of a claim by
                         19                  providing a short and plain statement of the claim showing
                         20                  that plaintiffs is entitled to relief. Fed. R. Civ. P. 8 (a)(2).
                         21                  Erickson v. Pardus, 551 U.S. 89, 93 (2007). Fair notice is
                         22                  provided by actual notice and by allegations that outline the
                         23                  elements of the claim. See Starr v. Baca, 652 F.3d 1202,
                         24                  1216 (9th Cir. 2011). In most civil rights cases, allegations
                         25                  do not have to be plead with particularity. Educadores
                         26                  Puertorriquenos en Acion v. Hernandez, 367 F.3d 61, 66-67
                         27                  (1st Cir. 2004), see also: Johnson v. City of Shelby, 574 U.S.
   Donald Kilmer
   Attorney at Law       28                  10, 11 (2014).
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC                -6-       Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 7 of 12


                          1                                     D. Argument
                          2   24.    Plaintiffs have not engaged in undue delay.
                          3          a.      Plaintiffs have prosecuted this case with diligence.
                          4          b.      The constitutionally defective statute WIC § 5256.6 was only
                          5                  discovered during plaintiffs preparation for their Motion for
                          6                  Summary Judgment. [See Declaration of Counsel.]
                          7          c.      Even after discovery of this defective statute, Plaintiffs
                          8                  reviewed their First Amended Complaint (FAC) and fairly
                          9                  concluded that defendants were on notice that:
                         10                  i.     Plaintiffs had alleged irregularities in the original
                         11                         commitment hearings, even if they had not specifically
                         12                         alleged a defective evidentiary standard,
                         13                  ii.    The FAC still sets forth on page 1 the Fed. R. Civ. P.
                         14                         5.1 notice to both defendants of the claims of
                         15                         unconstitutional federal or state law.
                         16          d.      Plaintiffs have not been dilatory in seeking amendment.
                         17                  This motion was filed in response to Defendants’ contention,
                         18                  even if erroneous, that specific fact pleading relating to the
                         19                  unconstitutionality of WIC § 5256.6 is necessary.
                         20   25.    There is no prejudice to the Defendants.
                         21          a.      No new facts are being alleged.
                         22          b.      No formal discovery is necessary.
                         23          c.      The plain text of WIC § 5256.6 is a judicially noticeable fact,
                         24                  or mixed question of fact and law.
                         25          d.      Moreover, the California defendants presumed to know the
                         26                  contents of the laws they are defending. WIC § 5256.6's
                         27                  violation of the standards articulated in Addington v. Texas,
   Donald Kilmer
   Attorney at Law       28                  441 U.S. 418 (1979), is a critical component of the analysis of
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC                -7-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 8 of 12


                          1                  Plaintiffs claims, and Defendants have as much duty to
                          2                  resolve this case on the substantive law, and not with gotcha
                          3                  litigation designed to obscure or ignore that substantive law.
                          4          e.      Furthermore, Mai v. United States, 974 F.3d 1082 (9th Cir.
                          5                  2020), reh'g denied at, 974 F.3d 1082, pet. cert. denied at,
                          6                  2021 U.S. LEXIS 2191 (April 26, 2021), itself contemplates a
                          7                  valid challenge under due process and equal protection,
                          8                  including constitutionally defective commitment hearings.
                          9          f.      The Ninth Circuit was very clear that Mai was only pressing
                         10                  a Second Amendment claim and that was all they were
                         11                  ruling on. The panel specifically noted that Mai did attempt
                         12                  to argue in the trial court (but failed to press on appeal) "the
                         13                  standard by which federal courts should measure whether
                         14                  persons, like Plaintiff, are sufficiently rehabilitated for
                         15                  purposes of the Second Amendment. Notably, though,
                         16                  Plaintiff [did] not seek the application of the substantive
                         17                  standards defined in 34 U.S.C. § 40915. He has never
                         18                  asserted, for example, an equal-protection claim that,
                         19                  because persons in thirty other states benefit from programs
                         20                  applying § 40915's substantive standards, he too is entitled
                         21                  to relief or to an opportunity to meet those standards. Nor
                         22                  has he advanced, on appeal, an argument that due process
                         23                  demands the same results." Id., at 1113.
                         24          g.      In contrast, Plaintiffs herein have "due process", and "equal
                         25                  protection" claims that are alive and kicking and deserve
                         26                  this Court's full attention. While this case can be
                         27                  distinguished on its facts, the Ninth Circuit panel went out
   Donald Kilmer
   Attorney at Law       28                  of its way to invite alternative theories of relief other than
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file SAC               -8-      Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 9 of 12


                       1                  through a stand-alone Second Amendment challenge.1
                       2          h.      Plaintiffs have already consistently alleged alternative
                       3                  theories under the doctrines of Equal Protection and Due
                       4                  Process.
                       5   26.    Plaintiffs are acting in good faith.
                       6          a.      If this Court does believe that amendment is necessary to
                       7                  provide adequate notice to the defendants of the
                       8                  constitutional infirmities of WIC § 5256.6, the only parties
                       9                  prejudiced by any delay will be plaintiffs themselvs.
                      10          b.      The status quo right now is that all plaintiffs are being
                      11                  denied a fundamental right. If this Court were to stay the
                      12                  summary judgment proceedings to fully litigate this motion
                      13                  to amend, plaintiffs are the only party harmed.
                      14          c.      But what exactly would (either) defendant litigate? The
                      15                  plain language of WIC § 5256.6 speaks for itself.
                      16          d.      What discovery would be necessary?
                      17          e.      What alternate arguments would defendants make, that
                      18                  they did not already make in their cross-motions and
                      19                  oppositions to plaintiffs’ motion for summary judgment?
                      20          f.      Plaintiffs are not acting in bad faith and Defendants can
                      21                  produce no evidence contradicting this assertion.
                      22   27.    Furthermore, the court could allow the filing of Plaintiffs’
                      23          amended pleading because it is appropriate and necessary. See
                      24          Gamma-10 Plastics, Inc. v. Am. President Lines, Ltd., 32 F.3d
                      25
                      26          1
                                  Plaintiff are not conceding their Second Amendment claims because they
                       27 believe the Ninth Circuit panel’s decision is in error, and they wish to preserve this
   Donald Kilmer
   Attorney at Law     28 claim and they intend to argue that their particular facts can be distinguished from
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          the facts litigated in Mai.
 Vc: (408) 264-8489
don@dklawoffice.com
                           Motion: Leave to file SAC              -9-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 10 of 12


                          1           1244, 1255-56 (8th Cir. 1994). Based on the newly discovered
                          2           evidence relating to which party is primarily responsible for the
                          3           constitutional wrongs, Plaintiffs will be prejudiced if not allowed
                          4           to amend their complaint to address this important issue.
                          5                                    E. Conclusion
                          6    28.    Here is what we know so far in this case, based on the pending
                          7           cross-motions for summary judgment (along with the parties
                          8           statements of undisputed facts):
                          9           a.      California law does not prevent any of the plaintiffs from
                         10                   acquiring or possessing firearms, and the California
                         11                   Department of Justice would approve firearms sales for all
                         12                   plaintiffs – but for the federal lifetime prohibition. In other
                         13                   words, California doesn’t really care whether the original
                         14                   commitment hearings were constitutionally defective or
                         15                   constitutionally sound. Their argument is that California
                         16                   law is not an obstacle to plaintiffs exercising their rights.
                         17           b.      The federal government argues that 30+ states have
                         18                   satisfied their standard for restoration of rights, and that if
                         19                   California refuses to participate in the NICS Improvement
                         20                   Act program to bring CA state law in line with federal
                         21                   guidelines, despite California knowing of, and rejecting that
                         22                   program (See Plaintiffs Statement of Undisputed Facts # 49-
                         23                   54), that there is nothing they can do.
                         24           c.      And in this tug-of-war between the federal government and
                         25                   California, the plaintiffs are just supposed to slink away and
                         26                   acquiesce to the denial of a fundamental right because
                         27                   neither of their sovereigns will budge. California will not
   Donald Kilmer
   Attorney at Law       28                   amend its laws and the United States will not implement a
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                               Motion: Leave to file SAC              -10-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 11 of 12


                          1                   federal court procedure to restore rights.
                          2           d.      That is a shame, because restoration of rights after a mental
                          3                   health hold, both legitimate and illegitimate, should be done
                          4                   on a case by case basis.
                          5           e.      This leaves the plaintiffs with the only option they have,
                          6                   seek invalidation of every WIC § 5250 hearing based on the
                          7                   defective evidentiary standards of WIC § 5256.6.
                          8    29.    As set forth in their moving and opposition papers, Plaintiffs
                          9           contend that it is the defendants that have put this Court in the
                         10           position of having limited options:
                         11           a.      All California WIC § 5250 hearings are constitutionally
                         12                   invalid and all consequences flowing from those hearings
                         13                   should be set aside.
                         14           b.      The Court can find that California’s WIC § 8103 restoration
                         15                   procedures substantially conform to the federal standard of
                         16                   34 U.S.C. § 40915, and these individual plaintiffs are
                         17                   granted relief.
                         18           c.      Or the court can hold its own hearings and apply the
                         19                   standards of 34 U.S.C. § 40915.
                         20    30.    What the court can’t do is permit the continuing wrong to denying
                         21           the plaintiffs their fundamental rights.
                         22    31.    For these reasons, Plaintiffs ask the court to grant leave to file
                         23           the amended pleading attached as Exhibit A.
                         24                                     Dated June 8, 2021
                         25                                     Respectfully Submitted by:
                         26                                     /s/ Donald Kilmer
                                                                Attorney for Plaintiffs (Lead Counsel)
                         27
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                               Motion: Leave to file SAC                 -11-   Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 87 Filed 06/08/21 Page 12 of 12


                          1                         Declaration of Counsel for Plaintiffs
                          2    1.     I am lead counsel in the above-entitled matter.
                          3    2.     During work leading up the filing Plaintiffs Motion for Summary
                          4           Judgment, I discovered an overlooked statute concerning the
                          5           evidentiary standards used during a WIC § 5250 hearing.
                          6    3.     Those standards are mere probable cause, instead of the higher
                          7           clear and convincing standard set forth the U.S. Supreme Court
                          8           in Addington v. Texas, 441 U.S. 418 (1979).
                          9    4.     I reviewed the FAC and confirmed that a procedural due process
                         10           claim, alleging defective commitment hearings, was plead, and
                         11           that Fed. R. Civ. P. Rule 5.1 Notices had been made.
                         12    5.     After defendants objected to plaintiffs lack of “fact-pleading” the
                         13           decision was made to file this motion to amend in an abundance of
                         14           caution, as was set forth in plaintiffs’ oppositions to defendants’
                         15           cross-motions for summary judgment.
                         16    6.     Concurrently with filling this motion, Plaintiffs will serve an
                         17           addendum to their discovery response to interrogatories served on
                         18           or about November 17, 2020.
                         19           I declare under penalty of perjury under the laws of the United
                         20    States that the forgoing Declaration is true and correct of my own
                         21    personal knowledge and that this declaration was executed in Caldwell,
                         22    Idaho on June 8, 2021.
                         23                                         /s/ Donald Kilmer
                         24                                        Attorney for Plaintiffs
                         25
                         26
                         27
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                               Motion: Leave to file SAC             -12-    Jane Roe #1, et al., v. United States, et al.
